United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-847
Issued: August 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2014 appellant filed a timely appeal from a December 16, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on October 24, 2013.
FACTUAL HISTORY
On October 29, 2013 appellant, then a 46-year-old mail processing clerk, filed a
traumatic injury claim (Form CA-1) alleging that on October 24, 2013 he sustained a back injury
when he bent over to pick up a letter tray weighing 15 pounds. He notified his supervisor and
first sought medical treatment on October 28, 2013.
1

5 U.S.C. § 8101 et seq.

In an October 29, 2013 report, Dr. Aki Oshita, a treating chiropractor, reported that
appellant sought treatment on October 28, 2013 for middle and lower back pain. He provided
appellant with work restrictions.
By letter dated November 15, 2013, OWCP informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised that a chiropractor did not
qualify as a physician under FECA unless he diagnosed a spinal subluxation as demonstrated by
x-ray to exist. He was further instructed on the medical and factual evidence needed and
provided 30 days to respond.
In an October 30, 2013 attending physician’s report (Form CA-20), Dr. Oshita reported
that on October 24, 2013 appellant was lifting letter trays and gradually began to feel middle and
lower back pain. He noted findings of myospasm of the thoracic muscle and subluxation.
Dr. Oshita diagnosed dorsalgia, lumbalgia and hypertonicity and checked the box marked “yes”
when asked if he believed appellant’s condition was caused by his employment activity. In an
October 30, 2013 duty status report (Form CA-17), he noted clinical findings of hypertonicity
and diagnosed dorsalgia, lumbalgia and myospasm. Appellant was provided with work
restrictions. Neither report made reference to whether x-rays were obtained. In a November 15,
2013 note, Dr. Oshita released appellant back to work without restrictions.
By decision dated December 16, 2013, OWCP denied appellant’s claim. It found that the
medical evidence of record failed to provide a firm medical diagnosis which could be attributed
to the accepted October 24, 2013 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

2

To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.6
ANALYSIS
OWCP accepted that the October 24, 2013 incident occurred as alleged. The issue is
whether appellant submitted sufficient medical evidence to establish that the employment
incident caused a middle or low back injury. The Board finds that he did not submit sufficient
medical evidence to support that he sustained an injury causally related to the October 24, 2013
employment incident.7
In support of his claim, appellant submitted reports dated October 29 through
November 15, 2013 from Dr. Oshita, a treating chiropractor. In an October 20, 2013 Form CA20, Dr. Oshita reported findings of myospasm of the thoracic muscle and subluxation. He
diagnosed dorsalgia, lumbalgia and hypertonicity and checked the box marked “yes” when asked
if he believed appellant’s condition was caused by his employment activity. Dr. Oshita did not
state that the diagnosis of subluxation was based on x-rays of the spine.
In assessing the probative value of chiropractic evidence, the initial question is whether
the chiropractor is a physician as defined under 5 U.S.C. § 8101(2). A chiropractor is not
considered a physician under FECA unless it is established that there is a spinal subluxation as
demonstrated by x-ray to exist.8 The evidence does not reflect that Dr. Oshita diagnosed
subluxation based on an x-ray. There is no indication in the record that he obtained or reviewed
x-rays when diagnosing a subluxation.9 While Dr. Oshita provided a diagnosis of dorsalgia,

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

8

See Kathryn Haggerty, 45 ECAB 383 (1994). See 20 C.F.R. § 10.311(c). A chiropractor may interpret his or
her x-rays to the same extent as any other physician. To be given any weight, the medical report must state that
x-rays support the finding of spinal subluxation.
9

Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the Secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).

3

lumbalgia and hypertonicity, this does not constitute probative medical evidence as he does not
meet the statutory definition of physician.10
In the instant case, the record is without rationalized medical evidence from a physician
establishing a diagnosed medical condition causally related to the accepted October 24, 2013
employment incident. OWCP advised appellant of the medical evidence required to establish his
claim; however, he failed to submit such evidence.
An award of compensation may not be based on surmise, conjecture, speculation or on
the employee’s own belief of causal relation.11 To establish a firm medical diagnosis and causal
relationship, appellant must submit a physician’s report in which the physician reviews those
factors of employment alleged to have caused his condition and, taking these factors into
consideration, as well as findings upon examination and appellant’s medical history, explain how
these employment factors caused or aggravated any diagnosed condition, and present medical
rationale in support of his opinion.12 Thus, appellant has failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a back injury in the performance of duty on October 24, 2013.

10

L.S., Docket No. 07-560 (issued June 22, 2007). See also Alberta S. Williamson, 47 ECAB 569 (1996) (the
Board has held that an opinion on causal relationship which consists only of a physician checking “yes” on a
medical form report without further explanation or rationale is of diminished probative value).
11

D.D., 57 ECAB 734 (2006).

12

Supra note 3.

4

ORDER
IT IS HEREBY ORDERED THAT the December 16, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

